Case 1:21-cv-04944-ENV-JRC Document 1-1 Filed 09/01/21 Page 1 of 10 PageID #: 10




                EXHIBIT A
FILED: KINGS COUNTY CLERK 07/23/2021 01:52 PM                                                                                                                                                    INDEX NO. 518384/2021
        Case
NYSCEF DOC.   1:21-cv-04944-ENV-JRC
            NO.  1                  Document 1-1 Filed 09/01/21 Page RECEIVED
                                                                     2 of 10 PageID #: 11
                                                                               NYSCEF:  07/23/2021




           SUPREME                     COURT                  OF          THE        STATE              OF      NEW          YORK
           COUNTY                  OF         KINGS
                                                            ----------------------------------------------x

          TERESA                 FABI,                                                                                                                            Index       No.



                                                                                                             Plaintiff,                                           SUMMONS

                         - against              -



          THE          PRUDENTIAL                             INSURANCE                          COMPANY                        OF
          AMERICA                      and       MANAGEMENT                                     BENEFITS                   FUND               OF
          THE          CITY            OF       NEW           YORK,


                                                                                                             Defendants.
          -----------------------------------                                                                                                           X

         TO THE              ABOVE                   NAMED                      DEFENDANTS:



                                        YOU ARE                          HEREBY                 SUMMONED                          to    answer              the    complaint                in    this         action


         and      to   serve           a copy          of     your          answer          on    the        plaintiff's               attorneys             within         20       days        after         the


         service        of      this     summons,                        exclusive          of    the    day         of    service            (or       within         30     days      after            the


         service        is complete                    if   the          summons            is not       personally                    delivered             to    you      within           the         State       of


         New       York);              and      in     case         of     your       failure      to    appear            or      answer,              judgment              will     be        taken


         against        you        by        default          for         the     relief    demanded                   therein.




         Dated:          July          19,     2021



                                                                                                         McLAU                          LIN         &    STERN,               LLP




                                                                                                                                Tohn          M.        Brickman

                                                                                                         Attorn              s for         Plaintiff

                                                                                                         1122          Franklin               Avenue,              Suite       300

                                                                                                         Garden            City,          New           York          11530

                                                                                                               (516)       829-6900




         {N0328872.5}




                                                                                                         1 of 9
FILED: KINGS COUNTY CLERK 07/23/2021 01:52 PM                                                                                                                INDEX NO. 518384/2021
        Case
NYSCEF DOC.   1:21-cv-04944-ENV-JRC
            NO.  1                  Document 1-1 Filed 09/01/21 Page RECEIVED
                                                                     3 of 10 PageID #: 12
                                                                               NYSCEF:  07/23/2021




         Defendants'
                                     Addresses:



         THE           PRUDENTIAL                            INSURANCE                   COMPANY              OF     AMERICA
         Prudential             Plaza

         751      Broad          Street

         Newark,               New      Jersey           07102



         MANAGEMENT                               BENEFITS                   FUND         OF      THE     CITY        OF    NEW YORK
                                                       28th
         22    Cortlandt             Street,                    FlOOr

         New           York,     New         York             10007




                         The     plaintiff             designates            Kings       County         as the     place     of   trial.



                         The     basis       of        the    venue         designated         is the     county       of   the   plaintiff's       residence.   The

         plaintiff's            address           is     85    Livingston            Street,      Brooklyn,         New      York          11201.




         {N0328872
                5}


                                                                                                    2




                                                                                               2 of 9
FILED: KINGS COUNTY CLERK 07/23/2021 01:52 PM                                                                                                                                                                   INDEX NO. 518384/2021
        Case
NYSCEF DOC.   1:21-cv-04944-ENV-JRC
            NO.  1                  Document 1-1 Filed 09/01/21 Page RECEIVED
                                                                     4 of 10 PageID #: 13
                                                                               NYSCEF:  07/23/2021




           SUPREME                       COURT                        OF          THE               STATE               OF      NEW           YORK
           COUNTY                    OF             KINGS
           ------------                                          -------                              --------------                                                     x

           TERESA                   FABI,                                                                                                                                       Index             No.



                                                                                         Plaintiff,                                                                             VERIFIED
                                                                                                                                                                                COMPLAINT
                           - against                  -



           THE            PRUDENTIAL                                      INSURANCE                                 COMPANY                     OF
           AMERICA                       and          MANAGEMENT                                              BENEFITS
           FUND                OF    THE                  CITY             OF           NEW              YORK,


                                                                                         Defendants.
                                                                --                                            -------                                                    x




                          The       plaintiff,                   by        its        attorneys,                McLaughlin                      &     Stern,        LLP,            for     its    complaint                 against



         the      defendants,                   upon                 information                        and         belief,         alleges          as follows:




                          1.              This             is        an    action              by       Teresa            Fabi        ("Teresa"),                  the       surviving              spouse            of



         William               Miller,              a justice                    of     the         Supreme               Court,          Kings            County,             to    collect            the     proceeds           of



         a life      insurance                      policy                on      the        life      of     Justice           Miller,         of     which             Ms.        Fabi          was     the



         beneficiary,                    and         which                was           in     full         force       and        effect,          with       premiums                   paid      through                March



         31,      2020,          upon           the          death               of     Justice              Miller           on    March             15,     2020.




                                                FIRST                     CAUSE                     OF       ACTION                  AGAINST                    BOTH                DEFENDANTS



                          2.              The             defendant                      The           Prudential                  Insurance               Company                  of    America



          ("Prudential")                       is     a corporation                             organized                 and        existing              under         the    laws          of    the       State         of   New



         Jersey,           authorized                      to        do        business                in     the       State       of    New          York.




         {NO328872.5}


                                                                                                                          3 of 9
FILED: KINGS COUNTY CLERK 07/23/2021 01:52 PM                                                                                                                                                                   INDEX NO. 518384/2021
        Case
NYSCEF DOC.   1:21-cv-04944-ENV-JRC
            NO.  1                  Document 1-1 Filed 09/01/21 Page RECEIVED
                                                                     5 of 10 PageID #: 14
                                                                               NYSCEF:  07/23/2021




                        3.               The         defendant                       Management                           Benefits               Fund        of       the      City       of     New           York



         ("MBF")              is    an    agency                 of         the      New               York        City             government.




                        4.               Teresa             is the             widow                   and     surviving                   spouse          of        Justice          Miller.




                        5.               The         MBF               manages                       group         life     insurance                    programs               for     non-union                    employees



         of     the    City        of    New             York.




                        6.               From             2013              until         his        retirement                 on         December                  31,     2019,         Justice             Miller       was



         an     elected         Justice             of     the          Supreme                      Court         of     the         State        of     New          York,          County              of    Kings.




                        7.               As     a consequence                                   of     his     employment,                         Justice            Miller          was,        at all        relevant



         times,         a member                of        the        MBF.




                        8.               As     part            of     his          compensation                          for        his    employment                       as a Justice                 of    the      Supreme



         Court         and     as a consequence                                     of        his      prior       government                      employment                     and           employment                  as a



         lower-court                judge,               Justice              Miller                held       a group               universal             life        insurance                policy          (the



         "Policy"),             issued              by     Prudential,                         bearing             group              control            number              24768             and       administered              by



         the      MBF.




                        9.               The         Policy                 was          in     full       force          and         effect        on     and         after      December                     31,      2019,



         with         premiums                paid         in        full         (via         payroll          deductions                      before          Justice           Miller's               retirement)


         through             March            31,        2020.




                        10.              Through                     March               31,         2020,         the      death              benefit          of     the     Policy            was       three         times



         the      insured's             salary.



         {NO328872.5}                                                                                                           2




                                                                                                                        4 of 9
FILED: KINGS COUNTY CLERK 07/23/2021 01:52 PM                                                                                                                                                                        INDEX NO. 518384/2021
        Case
NYSCEF DOC.   1:21-cv-04944-ENV-JRC
            NO.  1                  Document 1-1 Filed 09/01/21 Page RECEIVED
                                                                     6 of 10 PageID #: 15
                                                                               NYSCEF:  07/23/2021




                       11.               As         of      the     date            of     his        retirement,                  Justice            Miller's                  salary          was          $211,000               per



         year.




                       12.               Justice                Miller              died         on     March               13,     2020.




                       13.               Prior             to     his     retirement,                       Justice           Miller            duly       designated                         the     plaintiff              as the



         beneficiary               of     the            Policy,              and        such          designation                      remained               in        full         force         and      effect            as of



          Justice      Miller's                 death.




                       14.               Prior             to     his     retirement,                       Justice           Miller            advised               the         MBF              that      as of        April        1,



          2020,       he        wished              to     reduce              the       death           benefit             for        the     Policy           to        equal          his        final         annual          salary,



         namely,            $211,000.




                       15.               The             death          benefit             for        the         Policy          of     three        times              Justice             Miller's               final        salary


          of    $211,000               was,          however,                   to       remain               in     place         through              March                   31,     2020,             and      the       premium



          for     coverage              through                  March               31,     2020,             had          been         paid      as     of        Justice              Miller's               retirement                 on



         December                 31,     2019.




                       16.               Although                       Teresa             has         duly         filed         a death          claim             to         recover             the      Policy



         proceeds,               and      otherwise                      performed                     her         each       and         every          obligation                     required                by       Prudential



          or    otherwise               for      her        to     receive                 the    Policy              proceeds,                 the      defendants                       have            failed         and



         refused           to    pay          the        Policy           proceeds,                    or     any       portion               thereof,              to     her.




                       17.               By         reason               of    the         foregoing,                  Teresa             has      been             damaged                   in     the        sum       of



          $633,000,              plus          interest.




          {NO328872.5}                                                                                                       3




                                                                                                                      5 of 9
FILED: KINGS COUNTY CLERK 07/23/2021 01:52 PM                                                                                                                                                      INDEX NO. 518384/2021
        Case
NYSCEF DOC.   1:21-cv-04944-ENV-JRC
            NO.  1                  Document 1-1 Filed 09/01/21 Page RECEIVED
                                                                     7 of 10 PageID #: 16
                                                                               NYSCEF:  07/23/2021




                                                                SECOND                 CAUSE                OF       ACTION                       AGAINST                   MBF



                       18.               Teresa          repeats            each       allegation               contained                   in    paragraphs                     1 through              16         above,



         as if     pleaded               here      in   full.




                       19.               When           Teresa            demanded                payment                 of    the        full     amount            of      the        Policy,             the     MBF


         wrongfully                claimed              that      Justice          Miller         had         cancelled                the        policy         before            his     death.




                      20.                The       claim          that      Justice         Miller            had     cancelled                    the     policy          before           his     death                was



          false.




                       21.               The       MBF            knew,          or    in   the      exercise              of        reasonable                 diligence                should         have



         known,            that     the         aforesaid              claim       was      false.




                       22.               The       MBF            stands         in    a fiduciary               position,                 and       has        the   responsibilities                         and



          duties      of     a fiduciary,                with          respect         to   the      Policy           and            the     MBF's              administration                     of        the



         Policy.




                       23.               By       claiming               that    Justice          Miller            had        canceled              the        Policy,           and       refusing                to



          credit      Teresa's              claim,          the        MBF        breached              its     fiduciary                  duties          to    Teresa            and      Justice            Miller.




                       24.               By      reason           of     the     foregoing,                Teresa              has     been         damaged                 in     the     sum          of



          $633,000,               plus      interest,           plus        punitive          damages                 in       an     amount               to   be    fixed          by     the     Court.




          {N0328872.5}                                                                                         4




                                                                                                        6 of 9
FILED: KINGS COUNTY CLERK 07/23/2021 01:52 PM                                                                                                                                                               INDEX NO. 518384/2021
        Case
NYSCEF DOC.   1:21-cv-04944-ENV-JRC
            NO.  1                  Document 1-1 Filed 09/01/21 Page RECEIVED
                                                                     8 of 10 PageID #: 17
                                                                               NYSCEF:  07/23/2021




                                             THIRD                      CAUSE                   OF      ACTION                  AGAINST                     BOTH            DEFENDANTS



                         25.             Teresa                 repeats                each       allegation               contained                 in    paragraphs                 18 through                      23     above,



         as if     pleaded              here          in        full.




                         26.             The          plan              under           which           Justice      Miller              received               life    insurance                 was       an        employee



         benefit          plan          within              the            meaning                of      the     Employee                    Retirement                   Income                 Security                 Act,        29



         U.S.C.          §§1001              et seq.                 ("ERISA").




                         27.             Teresa                 is      a beneficiary                    within          the      meaning                  of    ERISA.




                         28.             Teresa                 is      entitled             to    receive          the        Policy          proceeds                 under             Section           502(a)(1)(B)


         of   ERISA,              29     U.S.C.                   § 1132(a)(1)(B).




                         29.             The           Court                    should            exercise           its         discretion                 and         allow             Teresa            a    reasonable



         attorney's              fee      and         costs              of      this      action,          in    accordance                   with         Section             502(g)(1)               of       ERISA,                29



         U.S.C.          § 1132(g)(1).




                         30.             By       reason                   of     the     foregoing,               Teresa               has    been             damaged              in     the     sum          of



         $633,000,               plus        interest,                   plus          a reasonable                attorney's                 fee         and      costs        of    this        action,             in    an



         amount           to     be     fixed              by        the        Court.




                         WHEREFORE,                                     Teresa            demands                judgment                against            the        defendants                 and       each           of



         them       in    the      sum           of        $633,000,                     plus        interest        from          March              13,       2021,       plus           punitive              damages



         against          MBF           in     an      amount                     to    be      fixed       by     the         Court,         plus         a reasonable                    attorney's                 fee        and




         {N0328872.5}                                                                                                      5




                                                                                                                   7 of 9
FILED: KINGS COUNTY CLERK 07/23/2021 01:52 PM                                                                                                                    INDEX NO. 518384/2021
        Case
NYSCEF DOC.   1:21-cv-04944-ENV-JRC
            NO.  1                  Document 1-1 Filed 09/01/21 Page RECEIVED
                                                                     9 of 10 PageID #: 18
                                                                               NYSCEF:  07/23/2021




         costs    of   this         action,      all     of   the   foregoing        together         with       the      costs       and     disbursements                of   this



         action    and        for      such      other        and   further     relief     as may           be just        and       proper         in   the   premises.




         Dated:        July         19,   2021



                                                                                         McLAUG                  L N        &       STERN,           LLP




                                                                                         By:

                                                                                                        J            M.      Brickman



                                                                                         Attorneys             for     Plaintiff

                                                                                         1122       Franklin            Avenue,             Suite        300

                                                                                         Garden         City,        New           York       11530

                                                                                           (516)       829-6900




         {NO328872.5}                                                                           6




                                                                                         8 of 9
FILED: KINGS COUNTY CLERK 07/23/2021 01:52 PM                                                                                                                                             INDEX NO. 518384/2021
        CaseNO.
NYSCEF DOC.  1:21-cv-04944-ENV-JRC
                1                  Document 1-1 Filed 09/01/21 Page 10 of 10 PageID
                                                                    RECEIVED        #: 19
                                                                              NYSCEF:  07/23/2021




                                                                        AFFIDAVIT                       OF VERIFICATION




           STATE               OF                                           )


           COUNTY                   OF                                  )




                                          TERESA                FABI,             being        duly       sworn,        deposes             and        says:




                                          1.              I am the              surviving             spouse       of   William              Miller,           the     beneficiary           of the



           policy         at suit,        and      the     plaintiff             in    this     action.          I have       read         the    foregoing                  complaint,       and     the



           same       is true         to my         own         knowledge,                    except       as to matters              therein               alleged          to be    upon



           information                and       belief;         and         as to      those      matters,         I believe           them            to    be      true.




                                          2.              The    basis            of   my      infounation              and       belief         is my         inspection             of



           documents                and        conversations                    with        others.




                                                                                                                          TERESA                  FABI



           Sworn          to    before          me this

                    day        of   Jul        , 2021.




                          Notary          PEblid
                                                                                                                 VINCENT JOSEPH FAUST
                                                                                                                       Notary Public
                                                                                                                       Connecticut
                                                                                                           My Commi::ica   Expires Feb 28, 2025


                                                                                                                              .




           {N0328872.4}                                                                                      7




                                                                                                       9 of 9
